DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 03/10/2021 has been entered.  Claims 1-20 are pending in the application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 
The term/phrase "maximum permissible" in claims 1, 8, and 15 is a relative term which renders the claim indefinite.  The term/phrase "maximum permissible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no end/termination to maximum permissible and is an arbitrary value/range with no structural limitation (i.e. fully opened, angular degree maximum, or structural stop and etc.) or recited limit to determine what the value/range is limited to.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zemlok et al. (US 20110022032 A1) in view of Manzo et al. (US 20080046122 A1) and in view of Whitman et al. (US 20100270355 A1).
Regarding claims 1-4, 8-11, and 15-18, Zemlok et al. discloses an apparatus (10) comprising: an end effector (160) comprising a first jaw (164) and a second jaw (162); a motor system (200) configured to actuate the end effector; and a method with a processor (500) with a non-transitory computer-readable media [0115, 0148-0149, 0163-0166, 0177],  comprising a plurality of machine- readable instructions configured to: determine a maximum tip deflection between the first jaw and the second 
Zemlok et al. states:  “sensors measure rotation, velocity, acceleration, deceleration, linear and/or angular displacement, detection of mechanical limits (e.g., stops), etc. This is attained by implementing multiple indicators arranged in either linear or rotational arrays on the mechanical drive components of the instrument 10. The sensors then transmit the measurements to the microcontroller 500 which determines the operating status of the instrument 10. In addition, the microcontroller 500 also adjusts the motor speed or torque of the instrument 10 based on the measured feedback [0118]… speed calculator 422 which determines the current speed of a linearly moving firing rod 220 and/or the torque being provided by the drive motor 200 [0133]… Measuring the distance between the jaw members 162 and 164 can also be indicative of load conditions on the end effector 160 and/or the instrument 10. When large amounts of force are imparted on the jaw members 162 and 164, the jaw members are deflected outwards [0170]
Zemlok et al. does not explicitly disclose to determine maximum permissible tip deflection between tips of the first jaw and the second jaw, a torque limit based on the maximum permissible tip deflection wherein the maximum permissible tip deflection is determined based a type of staple cartridge being used by the end effector and the instructions which when executed by one or more processors are adapted to cause the one or more processors to perform a method comprising: determining a maximum tip deflection between the first jaw and the second jaw of an end effector; determining a torque limit based on the maximum permissible tip deflection; and operating, using a motor system configured to actuate the end effector, the end effector subject to the torque limit.
However, does teach setting limits, calibrating the device [0140], measuring tip deflection [0170] to provide feedback on the data and type of staple cartridge being used by the end effector [0075, 0145, 0154].
Manzo et al. also teaches determining a torque limit based on maximum tip deflection of effectors 812A-812B ([0194-0202], fig. 14).

Given the suggestion and teachings of Zemlok et al. on setting limits, calibrating the device, measuring tip deflection to provide feedback on the data, and type of staple cartridge being used by the end effector, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the processor to determine maximum permissible tip deflection between tips of the first jaw and the second jaw, a torque limit based on the maximum permissible tip deflection wherein the maximum 
Regarding claims 5-7, 12-14, and 19-20 Zemlok et al. discloses the firing of the staples is stalled when an applied torque exceeds the torque limit, wherein the processor is further configured to determine the torque limit based on a position of a motor in the motor system [0140], wherein the processor is further configured to determine a current limit for the motor system based on the torque limit [0112, 0118, 0140, 0163-0164, 0174-0176].  Whitman et al. also teaches the firing of the staples is stalled when an applied torque exceeds the torque limit (user to intervene if limit exceeded, chart 950 [0071-0074]), the processor is further configured to determine the torque limit based on a position of a motor (position sensor) .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the new 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections and all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT F LONG/Primary Examiner, Art Unit 3731